DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
3.	Receipt of Applicant’s Amendment filed on 05/02/2022 is acknowledged.  The amendment includes the amending of claims 1, 3, 4, 6, 8-12, and 18-20, and the cancellation of claim 7.
Duty Of Disclosure
4.	The applicant is reminded that they have a duty to disclose all pertinent references.  From Section 2001.04 of the MPEP:  “A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section. The duty to disclose information exists with respect to each pending claim until the claim is cancelled or withdrawn from consideration, or the application becomes abandoned. Information material to the patentability of a claim that is cancelled or withdrawn from consideration need not be submitted if the information is not material to the patentability of any claim remaining under consideration in the application. There is no duty to submit information which is not material to the patentability of any existing claim. The duty to disclose all information known to be material to patentability is deemed to be satisfied if all information known to be material to patentability of any claim issued in a patent was cited by the Office or submitted to the Office in the manner prescribed by §§  1.97(b)-(d) and 1.98. However, no patent will be granted on an application in connection with which fraud on the Office was practiced or attempted or the duty of disclosure was violated through bad faith or intentional misconduct. The  Office encourages applicants to carefully examine:
(1)    Prior art cited in search reports of a foreign patent office in a counterpart
application” (Rule 1.56).  In the instant case, co-pending corresponding foreign applications JP2019191530 and CN112685585 exist and yet no search reports and/or office actions corresponding to these applications have been submitted to the office.
Claim Rejections - 35 USC § 112
5.	The rejections raised in the Office Action mailed on 02/01/2022 have been overcome by applicant’s amendment received on 05/02/2022.
Allowable Subject Matter
6.	Claims 1-6 and 8-20 are allowed and renumbered as claims 1-19.
Reasons for Allowance
7.	The following is an examiner’s statement for reasons for allowance:
Prior art fails to teach a combination of a processor configured to in response to determining that (i) a first query image inputted by a user includes a contradicting part that contradicts a first condition related to a search target and (ii) the contradicting part does not satisfy a predetermined second condition, correct the contradicting part of the first query image in accordance with the first condition to generate a second query image; and in response to determining that (i) the first query image includes the contradicting part and (ii) the contradicting part satisfied the second condition, not correct the contradicting part, as recited in independent claims 1, 19, and 20.
Specifically, although the prior art (See Yada) clearly teaches the correction of a input query image that contradicts a first search condition, the detailed negative claim language directed towards correcting the input query image if it does not satisfy a second condition and not correcting the input query image if it does satisfy the second condition despite contradicting the first search condition is not found in the prior art, in conjunction with the rest of the limitations of the independent claims.
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 2-6, and 8-18 as being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2019/0294702 issued to Wu et al. on 26 September 2019.  The subject matter disclosed therein is pertinent to that of claims 1-6 and 8-20 (e.g., methods to modify query images)
U.S. PGPUB 2018/0108066 issued to Kale et al. on 19 April 2018.  The subject matter disclosed therein is pertinent to that of claims 1-6 and 8-20 (e.g., methods to modify query images).
U.S. PGPUB 2012/0109858 issued to Makadia et al. on 03 May 2012.  The subject matter disclosed therein is pertinent to that of claims 1-6 and 8-20 (e.g., methods to modify query images).
Article entitled “Dialog-Based Interactive Image Retrieval”, by Guo et al., dated 20 December 2018.  The subject matter disclosed therein is pertinent to that of claims 1-6 and 8-20 (e.g., methods to modify query images).
Article entitled “Interactive Image Search for Clothing Recommendation” by Zhou et al.,, dated 19 October 2016.  The subject matter disclosed therein is pertinent to that of claims 1-6 and 8-20 (e.g., methods to modify query images).
Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mahesh Dwivedi
Primary Examiner
Art Unit 2168

May 16, 2022
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168